Citation Nr: 1742074	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-33 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to March 2002.
 
In December 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing.  A transcript has been associated with the claims file.  The matter on appeal was remanded by the Board in December 2015.

In February 2017 letter, the Board informed the Veteran that the VLJ who conducted the December 2015 hearing was no longer employed by the Board and that she had the right to another Board hearing.  It also provided her a form to request such a hearing.  The letter further informed her that if she did not respond within 30 days, the Board would assume that she did not want another hearing and would proceed accordingly.  She did not respond and no additional hearing was undertaken.  See 38 C.F.R. §§ 19.3 (b), 20.707.


FINDING OF FACT

Tinnitus did not begin in service and is not related to in-service noise exposure or to service in any other way.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally asserts that she has tinnitus that is the result of in-service noise exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For certain chronic diseases, such as organic diseases of the nervous system, which can include tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year of service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she was exposed to very loud noise as a technical engineering supervisor in service including from vehicles, heavy equipment, large machinery, and a variety of other sources.  However, even assuming exposure to loud noise in service as asserted, the evidence does not reflect that such noise resulted in her current tinnitus or that her current tinnitus began in service.  

The Veteran has made several assertions that her current tinnitus began in service and has continued to the present; however, her descriptions of when and how she first noticed tinnitus in service have been inconsistent.  In her July 2012 claim, she discussed her in-service noise exposure and, regarding her tinnitus, specifically stated the following:

[s]ince I was a combat engineer we used explosives both in training and operational missions.  On several occasions I was very close to explosions that caused me to lose my hearing and made my ears ring for hours and sometimes days.  My ears have rang since being exposed to those explosions . . . 

However, in her September 2013 notice of disagreement, she stated that she had "constant ringing in her ears since [she] was in the Army and exposed to constant extremely loud noise from the equipment [she] worked with and around," that she "worked with this equipment 8-12 hours a day every," and "[had] had the same ringing in [her] ears since [she] was in the military."  During her December 2014 Board hearing, she testified that she began experiencing tinnitus following her duties near the repetitive banging noise of a soil compactor, as well as engine, vehicle, and generator noise.  

The Veteran's inconsistency in asserting that she first noticed tinnitus, which has continued to the present, "since being exposed to [] explosions" initially in July 2012, and later that she first noticed it after repetitive soil compactor and other machinery noise from her duties, undermines her credibility in identifying the onset of her tinnitus in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record).

Furthermore, the lack of any evidence of tinnitus for more than 10 years after the Veteran's separation from service tends to call into question her assertions of continuing tinnitus since service.  She reported tinnitus that she remembered developing in service from excessive noise exposure which, from its onset, had been very noticeable, continuous, annoying, and resulted in difficulties communicating.  However, the record does not reflect, and she has not asserted, that she ever reported such tinnitus to any medical provider prior to her claim for service connection 10 years after service.

In her September 2013 notice of disagreement, the Veteran reported having "had the same ringing in [her] ears since [she] was in the military," and at her December 2014 Board hearing she affirmed that she had had "constant ringing" in service and ever since.  Moreover, during her Board hearing, she described the difficulty and impairment resulting from such tinnitus, including that, while she could hear people speak, "the ringing sound is just so annoying."  

She stated that her tinnitus was such that, when it was quiet, she "constantly [had] to put some kind of sound in [her] house;" and that "[w]hen I'm asleep, I have to turn on the fan," even "if it's 20 below . . . outside," or otherwise "it'll ring when I'm asleep and it'll wake me up . . . I won't have a good night's sleep, basically."  She further testified that her tinnitus caused her difficulty carrying on conversation: "sometimes I would have to ask you to repeat it because I will hear the ringing sound instead . . . ."

Despite these asserted significant problems with tinnitus that reportedly began in service following loud noise exposure and continued for 10 years after, service treatment records reflect no mention of tinnitus or hearing or other such ear problems.  In this regard, numerous other medical complaints and problems for which the Veteran sought treatment are noted throughout the service treatment records, including cough and congestion, blisters on lips, insect bites with skin irritation, and acne.  Her March 2002 self-report of medical assessment for separation from service, while containing multiple medical conditions that had occurred in service including ankle, wrist, and back problems, foot bunions, shin splints, a skin disorder, dental problems, and upper respiratory problems, did not mention any tinnitus or ear problems.  Also, no tinnitus or ear complaints were noted in post-service VA medical records dated in 2002.  The first mention of tinnitus in the record is in the Veteran' July 2012 claim for service connection.

Given the problems the Veteran has attributed to her tinnitus including significant annoyance and frustration, difficulty with verbal communication, and sleeping difficulties, it would be reasonable that such symptomatology would likely have been reported to a medical provider at some point in service or in the 10 years following service.  The fact that it was not weighs against the credibility of the Veteran's contention that this condition began in service and was continuous until 2012.  See Buchanan v. Nicholson, 451 F.3d at 1337 (recognizing that while the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, it may weigh the absence of contemporaneous medical evidence against the lay evidence of record).

As tinnitus has not been shown to have manifested in service or within one year after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable. 

The only competent and probative medical opinion on whether the Veteran's tinnitus might be related to her in-service noise exposure is that of an August 2013 VA audiologist.  After examining the Veteran, taking her subjective history including in-service and post-service work and noise exposure, and reviewing the record, the audiologist determined that the Veteran's tinnitus was unlikely the result of military noise exposure.  The audiologist explained that the results of pure tone threshold audiometry testing that day on examination compared with those noted on August 1993 enlistment examination showed minimal change with no threshold shifts seen.  Given this, military noise exposure was less likely than not the etiology of her reported tinnitus.

This opinion is highly probative.  It was based on an accurate review of the records and examination of the Veteran, and supported by a clear and plausible rationale as to why in-service noise exposure was unlikely the cause of the Veteran's tinnitus more than a decade later.  The opinion indicates that, had tinnitus been related to such earlier noise exposure, the Veteran's pure tone thresholds on audiometry testing would have changed notably from the beginning of service to the present, which they did not.  Also, again, there is no competent and probative evidence, such as a medical opinion, contradicting the VA audiologist's opinion or otherwise supporting the claim.

The claim was remanded in December 2015 to obtain potentially relevant medical evidence.  Pursuant that remand, the agency of original jurisdiction (AOJ) sent the Veteran a letter in March 2016 requesting that she provide authorization for VA to obtain records from this clinic.  She did not respond.  Accordingly, the AOJ was precluded from pursuing further action to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence). 

Therefore, a preponderance of the evidence of record weighs against a finding that tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for tinnitus is denied.  

As a final matter, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an April 2013 letter.  As to VA's duty to assist, the service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination in August 2013.  Moreover, in sending the March 2016 development letter, noted above, and associating all outstanding VA treatment records beginning December 2002, the AOJ substantially complied with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


